ASSIGNMENT OF EXPLORATION AGREEMENT BETWEEN

CARLIN GOLD RESOURCES INC. AND

TRIO GOLD CORP.

ASSIGNMENT made this__22____ day of February 2010.

BETWEEN:


(1)      CARLIN GOLD RESOURCES, INC., having its principal office address at
Suite #110, 7044 Portal Way, Ferndale WA 98248 (‘Assignor’ and/or “Carlin”);  



AND




(2)      AMAROK RESOURCES INC., having its principal office address at 123 Nye
Lane, Suite 129, Carson City, Nevada 89706 (“Assignee” and/or “Amarok”); and  

WHEREAS:


Assignor is the owner of an agreement between Carlin and Trio Gold Corp. dated
January 28, 2010 and a copy of which is attached hereto as Exhibit A
(“Agreement”);

Assignor desires to assign all right title and interest in the Agreement to
Assignee and Assignee desires to accept all right title and interest in the
Agreement.

IT IS AGREED as follows:


1.      For the sum of one US dollar ($1.00) and 100,000 restricted common
shares of Amarok Resources Inc. (to be issued in the name of Roger Janssen) and
other good and valuable consideration, the receipt of which is hereby
acknowledged, the undersigned Assignor hereby assigns, transfers and sets over
to Assignee all rights, title and interest held by the Assignor in the
Agreement.   2.      Assignor agrees to execute such further documents and to do
such further acts as Assignee may reasonably require (and at Assignee’s cost)
from time to time by way of further assurance of the rights assigned pursuant to
the provisions of this Deed. In the event that Assignor is unable or fails for
any reason to execute any document required to be executed under this deed
Assignor HEREBY APPOINTS Assignee as its representative with full power of
attorney for the purpose of executing such documents.   1       

--------------------------------------------------------------------------------

3.      Assignor hereby warrants and confirms that, save in respect of rights in
favor of Assignee, it has not granted any rights in or to the Agreement to any
other person nor created any encumbrance over the Agreement.     Further,
Assignor warrants, That the Assignor is the lawful owner of and has good title
to the interest above assigned in and to said Agreement and it is free and clear
from all liens, encumbrances or adverse claims: The Agreement is a valid and
subsisting Agreement, and all conditions necessary to keep the same in full
force have been duly performed; and that the Assignor will warrant and forever
defend the same against all persons whomsoever, lawfully claiming or to claim
the same.   4.      This Assignment is governed by and shall be construed in
accordance with the laws Nevada and all parties irrevocably submit to the
exclusive jurisdiction of the Nevada State courts in relation to any dispute
arising out of this Assignment.   5.      This assignment shall be binding upon
and inure to the benefit of the parties, their successors and assigns.  

IN WITNESS whereof the parties have executed this Deed the day, month and year
first above written.

/s/Roger Janssen
Carlin Gold Resources, Inc.


/s/Ron Ruskowsky
Amarok Resources, Inc.


2

--------------------------------------------------------------------------------